Citation Nr: 1110471	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-42 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide and asbestos exposure.

2.  Entitlement to service connection for leukemia, claimed as secondary to herbicide and asbestos exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to March 1968.

This matter is on appeal before the Board of Veterans' Appeals (Board) from December 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, leukemia, and PTSD.  Unfortunately, after a review of the record, the Board has determined that additional development must take place before these claims can be adjudicated.  

Specifically, throughout the course of these appeals, the Veteran has submitted piecemeal VA treatment records in support of his claims.  For instance, upon submitting his claim for entitlement to service connection for diabetes mellitus in August 2007, the Veteran included VA treatment records from the Fort Myers Outpatient Clinic in Fort Myers, Florida, which appear to be dated in March 2007 and June 2007.  Similarly, when he submitted his May 2008 claim for entitlement to service connection for PTSD, he included VA psychiatric treatment records from the Fort Myers Outpatient Clinic in Fort Myers, Florida, dated in April 2008.  However, it does not appear that the RO associated all of the Veteran's VA treatment records with the claims file at any point during the course of these appeals.  Although treatment records dated from March 2007 to July 2008 appear to have been associated with the claims file by the RO, these records do not include the VA laboratory results submitted by the Veteran at the time of his August 2007 diabetes claim.  This suggests that there are additional VA treatment records that have not been associated with the claims file by the RO.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all of the Veteran's VA treatment records should be associated with the claim file.  

Additionally, with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

However, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

Here, the Veteran has been diagnosed with PTSD caused by "guilt over experiences in Vietnam and as a police officer."  Additionally, he asserted one in-service stressor: that while aboard the USS Rehoboth (AVP-50/AGS-50) in approximately January or February 1966 off the coast of Vietnam, he was serving as an assistant gunner when a Vietnamese patrol boat approached and pointed a machine gun at the Veteran before pulling away without firing.  Service personnel records confirm that the Veteran served aboard the USS Rehoboth in January and February 1966, and that he was trained as a .50 caliber machine gunner.  In a November 2007 response, the U.S. Armed Services Center For Unit Records Research (CURR) confirmed that the Rehoboth was anchored in Cam Ranh Bay in January 1966 to transfer personnel and supplies.  Additionally, the Veteran submitted a July 2010 lay statement from a fellow USS Rehoboth crewmember confirming that the Veteran was serving as an assistant gunner when the ship had entered Cam Ranh Bay to resupply and transfer civilian hydrographers to another ship; and that the Veteran was on the forward starboard when a Vietnamese fishing boat approached at a high rate of speed and uncovered a mounted machine gun before veering away.  As such, the Board finds that this claimed stressor is consistent with the places, types, and circumstances of the veteran's service.

In light of the cumulative record and the amended regulation discussed above, the RO should arrange for the Veteran to undergo an examination to determine the nature and etiology of his claimed PTSD on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all VA treatment records from the Fort Myers Outpatient Clinic in Fort Myers, Florida.  Any negative search result should be noted in the record.  

2. Thereafter, the Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of the in-service claimed event discussed below.  

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressor during his period of active service:  In approximately January or February 1966 in Cam Ranh Bay, Vietnam, he was serving as an assistant gunner aboard the USS Rehoboth (AVP-50/AGS-50) when a Vietnamese patrol boat approached and pointed a machine gun at the Veteran before veering away without firing.  

The VA examiner should determine whether the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


